
	
		I
		112th CONGRESS
		1st Session
		H. R. 2898
		IN THE HOUSE OF REPRESENTATIVES
		
			September 12, 2011
			Mr. Ribble (for
			 himself, Mr. Rokita,
			 Mr. Benishek, and
			 Mr. Long) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform, and in addition to the
			 Committee on the Judiciary, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To provide that no agency may take any significant
		  regulatory action until the unemployment rate is equal to or less than 7.7
		  percent.
	
	
		1.Short titleThis Act may be cited as the
			 Regulation Moratorium and Jobs
			 Preservation Act of 2011.
		2.DefinitionsIn this Act—
			(1)the term
			 agency has the meaning given under section 3502(1) of title 44,
			 United States Code;
			(2)the term
			 regulatory action means any substantive action by an agency that
			 promulgates or is expected to lead to the promulgation of a final regulation,
			 including notices of inquiry, advance notices of proposed rulemaking, and
			 notices of proposed rulemaking;
			(3)the term
			 significant regulatory action means any regulatory action that is
			 likely to result in a rule or guidance that may—
				(A)have an annual
			 effect on the economy of $100,000,000 or more or adversely affect in a material
			 way the economy, a sector of the economy, productivity, competition, jobs, the
			 environment, public health or safety, small entities, or State, local, or
			 tribal governments or communities;
				(B)create a serious
			 inconsistency or otherwise interfere with an action taken or planned by another
			 agency;
				(C)materially alter
			 the budgetary impact of entitlements, grants, user fees, or loan programs or
			 the rights and obligations of recipients thereof; or
				(D)raise novel legal
			 or policy issues; and
				(4)the term
			 small entities has the meaning given under section 601(6) of title
			 5, United States Code.
			3.Significant
			 regulatory actions
			(a)In
			 generalNo agency may take
			 any significant regulatory action, until the Bureau of Labor Statistics average
			 of monthly unemployment rates for any quarter beginning after the date of
			 enactment of this Act is equal to or less than 7.7 percent.
			(b)DeterminationThe Secretary of Labor shall submit a
			 report to the Director of the Office of Management and Budget whenever the
			 Secretary determines that the Bureau of Labor Statistics average of monthly
			 unemployment rates for any quarter beginning after the date of enactment of
			 this Act is equal to or less than 7.7 percent.
			4.Waivers
			(a)National
			 security or national emergencyThe President may waive the application of
			 section 3 to any significant regulatory action, if the President—
				(1)determines that
			 the waiver is necessary on the basis of national security or a national
			 emergency; and
				(2)submits
			 notification to Congress of that waiver and the reasons for that waiver.
				(b)Additional
			 waivers
				(1)SubmissionThe
			 President may submit a request to Congress for a waiver of the application of
			 section 3 to any significant regulatory action.
				(2)ContentsA
			 submission under this subsection shall include—
					(A)an identification
			 of the significant regulatory action; and
					(B)the reasons which
			 necessitate a waiver for that significant regulatory action.
					(3)Congressional
			 actionCongress shall give expeditious consideration and take
			 appropriate legislative action with respect to any waiver request submitted
			 under this subsection.
				5.Judicial
			 review
			(a)DefinitionIn
			 this section, the term small business means any business,
			 including an unincorporated business or a sole proprietorship, that employs not
			 more than 500 employees or that has a net worth of less than $7,000,000 on the
			 date a civil action arising under this Act is filed.
			(b)ReviewAny
			 person that is adversely affected or aggrieved by any significant regulatory
			 action in violation of this Act is entitled to judicial review in accordance
			 with chapter 7 of title 5, United States Code.
			(c)JurisdictionEach
			 court having jurisdiction to review any significant regulatory action for
			 compliance with any other provision of law shall have jurisdiction to review
			 all claims under this Act.
			(d)ReliefIn
			 granting any relief in any civil action under this section, the court shall
			 order the agency to take corrective action consistent with this Act and chapter
			 7 of title 5, United States Code, including remanding the significant
			 regulatory action to the agency and enjoining the application or enforcement of
			 that significant regulatory action, unless the court finds by a preponderance
			 of the evidence that application or enforcement is required to protect against
			 an imminent and serious threat to the national security from persons or states
			 engaged in hostile or military activities against the United States.
			(e)Reasonable
			 attorney fees for small businessesThe court shall award
			 reasonable attorney fees and costs to a substantially prevailing small business
			 in any civil action arising under this Act. A party qualifies as substantially
			 prevailing even without obtaining a final judgment in its favor if the agency
			 changes its position as a result of the civil action.
			(f)Limitation on
			 commencing civil actionA person may seek and obtain judicial
			 review during the 1-year period beginning on the date of the challenged agency
			 action or within 90 days after an enforcement action or notice thereof, except
			 that where another provision of law requires that a civil action be commenced
			 before the expiration of that 1-year period, such lesser period shall
			 apply.
			
